Exhibit 10.1

RESTRUCTURING TRANSACTION SEVERANCE AGREEMENT

This Restructuring Transaction Severance Agreement (“Agreement”) is by and
between The Babcock & Wilcox Company and John A. Fees (“Executive”), dated as of
November 5, 2014 (the “Agreement Date”).

If (1) the Company (as defined in Exhibit A to this Agreement), with the prior
approval of the Board of Directors of the Company, engages in a transaction that
results in the sale or other disposition of all or substantially all of the
operations of either of its Subsidiaries, BWX Technologies, Inc. (“BWXT”) or
Babcock & Wilcox Power Generation Group, Inc. (“PGG”, and each of BWXT and PGG,
an “Operating Sub” and, together, the “Operating Subs”), whether by sale of the
capital stock or assets of one or both of the Operating Subs, spinoff of one or
both of the Operating Subs or otherwise (a “Restructuring Transaction”) with a
Spin Effective Date (as defined in Exhibit A to this Agreement) that occurs
prior to January 1, 2016, (2) in connection with such a Restructuring
Transaction and on or prior to the applicable Spin Effective Date, Executive
becomes an employee of BWXT (with the expectation that Executive’s position will
be Executive Chair of the Board of Directors of BWXT), and (3) Executive’s
employment is terminated under certain circumstances set out below on or
following such a Restructuring Transaction, Executive will be entitled to the
severance compensation and benefits set out below. The sale or disposition of
less than 100% of the assets or stock of an Operating Sub shall not be
considered a sale or other disposition of substantially all of the operations of
such Operating Sub unless it is a sale or other disposition of at least 80% of
the stock or assets of such Operating Sub. Terms that are capitalized (but not
otherwise defined herein) are used as defined in Exhibit A to this Agreement.
Not later than the Spin Effective Date the Company and Executive shall enter
into the Company’s standard form of Change in Control Agreement (the “Change in
Control Agreement”) which, in certain circumstances described below, will
supersede this Agreement on and following a Change in Control (as defined in
Exhibit A to this Agreement).

The Company and Executive agree as follows:

 

1. SEVERANCE BENEFITS: If Executive experiences a Covered Termination, he will
be entitled to the payments and benefits set forth below; provided that the
benefits described in Sections 1(b), (c), (d), (e) and (f) shall only be payable
if the Executive executes a waiver and release prepared by the Company, which
releases the Company and its affiliates, directors, officers and other customary
persons from any claim or liability arising out of or related to Executive’s
employment with or termination of employment from the Company or any of its
affiliates (except for amounts to which Executive is legally entitled pursuant
to employee benefit plans, Executive’s right to enforce this Agreement and
rights to insurance coverage or indemnification), and 12-month post-employment
nondisparagement and noncompetition covenants (the “Release”), which Release is
not revoked within the time period provided therein, and the executed Release is
delivered to the Company no later than forty-five (45) days after the Covered
Termination.

 

  (a) Accrued Benefits. The Accrued Benefits, payable within sixty (60) days
after the Covered Termination, or such earlier time as may be required by
applicable law.

 

- 1 -



--------------------------------------------------------------------------------

  (b) SERP and Restoration Plan. As of the Covered Termination, a fully vested
and non-forfeitable interest in Executive’s account balance in the SERP and the
Restoration Plan, payable in accordance with the terms of SERP or the
Restoration Plan, as applicable.

 

  (c) Severance Payment Based on Salary and Target Bonus. An amount equal to
2.99 times the sum of Executive’s (x) Salary plus (y) Target Bonus, paid in a
lump sum in cash within sixty (60) days after the Covered Termination.

 

  (d) Severance Payment Based on Bonus.

 

  (1) Covered Termination Performance Year. An amount equal to the Target Bonus
in respect of the calendar year in which the Executive’s Covered Termination
occurs, prorated based on the number of days Executive was employed during such
calendar year, paid in a lump sum in cash within sixty (60) days after the
Covered Termination.

 

  (2) Prior Performance Year. If a bonus for the prior calendar year has not
been paid as of the Executive’s Covered Termination, then Executive will be
entitled to the Target Bonus in respect of such calendar year, paid in a lump
sum in cash within sixty (60) days after the Covered Termination.

 

  (e) Health Care Benefits. An amount equal to three (3) times the full annual
cost of coverage for medical, dental and vision benefits covering Executive and
his covered dependents for the year in which Executive’s Covered Termination
occurs, paid in a lump sum in cash within sixty (60) days after the Covered
Termination.

In no event shall the benefits provided for in Sections 1(a), (c), (d) and
(e) above be paid later than March 15th of the calendar year immediately
following the calendar year in which the Executive’s Covered Termination occurs.
For the avoidance of doubt, in the event of a Covered Termination, in no event
shall Executive be eligible for or entitled to any other severance payments or
benefits under any other severance plan, program or policy maintained by the
Company or any of its Affiliates.

 

2. CHANGE IN CONTROL: In the event of a Change in Control, Executive’s Change in
Control Agreement shall govern in lieu of this Agreement, such that in no event
shall Executive receive duplicate severance payments and benefits pursuant to
Section 1 of this Agreement and Executive’s Change in Control Agreement.

 

- 2 -



--------------------------------------------------------------------------------

3. INTERNAL REVENUE CODE 409A:

 

  (a) Compliance. It is the intent of the parties that the provisions of this
Agreement either comply with Code Section 409A and the Treasury regulations and
guidance issued thereunder or that one or more elements of compensation or
benefits be exempt from Code Section 409A. Accordingly, the parties intend that
this Agreement be interpreted and operated in a manner consistent with such
requirements in order to avoid the application of penalty taxes under Code
Section 409A to the extent reasonably practicable. The Company shall neither
cause nor permit: (i) any payment, benefit or consideration to be substituted
for a benefit that is payable under this Agreement if such action would result
in the failure of any amount that is subject to Code Section 409A to comply with
the applicable requirements of Code Section 409A; or (ii) any adjustments to any
equity interest to be made in a manner that would result in the equity
interest’s becoming subject to Code Section 409A unless, after such adjustment,
the equity interest is in compliance with the requirements of Code Section 409A
to the extent applicable. A Covered Termination shall constitute an “involuntary
separation from service” for purposes of Code Section 409A.

 

  (b) Waiting Period for Specified Employees. Notwithstanding any provision of
this Agreement to the contrary, if Executive is a “Specified Employee” (as that
term is defined in Code Section 409A) as of Executive’s Covered Termination,
then any amounts or benefits which are payable under this Agreement upon
Executive’s “Separation from Service” (within the meaning of Code Section 409A),
which are subject to the provisions of Code Section 409A and not otherwise
exempt under Code Section 409A, and would otherwise be payable during the first
six-month period following such Separation from Service, shall be paid on the
first business day that (i) is at least six months after the date after
Executive’s Covered Termination or (ii) follows Executive’s date of death, if
earlier (the “Waiting Period”). The benefits in Sections 1(a), (c), (d), and
(e) are intended to be exempt from Code Section 409A under the “short-term
deferral exemption” and thus the Waiting Period is not intended to apply to such
benefits.

 

4. CONFIDENTIALITY AND NON-DISCLOSURE: Executive acknowledges that pursuant to
this Agreement, the Company agrees to provide to him Confidential Information
and has previously provided him other such Confidential Information. In return
for this and other consideration, provided under this Agreement, Executive
agrees that he will not, while employed by the Company or any Affiliate and
thereafter, disclose or make available to any other person or entity, or use for
his own personal gain, any Confidential Information, except for such disclosures
as required in the performance of his duties hereunder as may otherwise be
required by law or legal process (in which case Executive shall notify the
Company of such legal or judicial proceeding as soon as practicable following
his receipt of notice of such a proceeding, and permit the Company to seek to
protect its interests and information).

 

- 3 -



--------------------------------------------------------------------------------

5. RETURN OF PROPERTY: Executive agrees that at the time of leaving his or her
employ with the Company or an Affiliate, he will deliver to the Company (and
will not keep in his possession, recreate or deliver to anyone else) all
Confidential Information as well as all other devices, records, data, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, customer or client lists or information, or any
other documents or property (including all reproductions of the aforementioned
items) belonging to the Company or any of its Affiliates, regardless of whether
such items were prepared by Executive.

 

6. NON-SOLICITATION:

 

  (a) For consideration provided under this Agreement, including, but not
limited to the Company’s agreement to provide Executive with Confidential
Information regarding the Company and its respective businesses, Executive
agrees that while employed by the Company or an Affiliate and for twelve
(12) months following a Separation from Service during the term of this
Agreement he shall not, without the prior written consent of the General Counsel
of the Company, directly or indirectly, (i) hire or induce, entice or solicit
(or attempt to induce, entice or solicit) any employee of the Company or any of
its Affiliates or ventures to leave the employment of the Company or any of its
Affiliates or ventures or (ii) solicit or attempt to solicit the business of any
customer or acquisition prospect of the Company or any of its Affiliates or
ventures with whom Executive had any actual contact or Confidential Information
about while employed by the Company or an Affiliate.

 

  (b) To the extent applicable, the restrictions contained in this Section 6 are
limited to areas or territories within the United States or in any foreign
country where the Company or an Affiliate engages (or has definite plans to
engage) in operations or the marketing of its products or services at the time
of Executive’s Separation from Service.

 

  (c)

Executive acknowledges that these restrictive covenants under this Agreement,
for which Executive received valuable consideration from the Company as provided
in this Agreement, including, but not limited to the Company’s agreement to
provide Executive with Confidential Information regarding the Company and its
respective businesses, are ancillary to otherwise enforceable provisions of this
Agreement, that the consideration provided by the Company gives rise to the
interest of each of the Company in restraining Executive from competing and that
the restrictive covenants are designed to enforce Executive’s consideration or
return promises under this Agreement. Additionally, Executive acknowledges that
these restrictive covenants contain limitations as to time, geographical

 

- 4 -



--------------------------------------------------------------------------------

  area and scope of activity to be restrained that are reasonable and do not
impose a greater restraint than is necessary to protect the goodwill or other
legitimate business interests of the Company, including, but not limited to, the
Company’s need to protect its Confidential Information.

 

7. NOTICES: For purposes of this Agreement, notices and all other communications
must be in writing and will be deemed to have been given when personally
delivered or when mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to Company:   The Babcock & Wilcox Company   13024 Ballantyne Corporate
Place, Ste. 700   Charlotte, NC 28277   ATTENTION: General Counsel If to
Executive:   John A. Fees  

 

    

 

  

or to such other address as either party may furnish to the other in writing in
accordance with this Section 7.

 

8. APPLICABLE LAW: The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Delaware, but without giving effect to the
principles of conflict of laws of such State.

 

9. SEVERABILITY: If any provision of this Agreement is determined to be invalid
or unenforceable, then the invalidity or unenforceability of that provision will
not affect the validity or enforceability of any other provision of this
Agreement and all other provisions will remain in full force and effect.

 

10. WITHHOLDING OF TAXES: The Company may withhold from any payments under this
Agreement all federal, state, local or other taxes as may be required pursuant
to any law or governmental regulation or ruling. Executive acknowledges that
other than the Company’s obligation to withhold and remit applicable income
and/or employment taxes and pay its share of any applicable payroll taxes,
Executive is solely responsible for any and all taxes, interest and penalties
that may be imposed with respect to the payments and benefits provided under
this Agreement.

 

11.

NO ASSIGNMENT; SUCCESSORS: Executive’s right to receive payments or benefits
under this Agreement will not be assignable or transferable, whether by pledge,
creation of a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment

 

- 5 -



--------------------------------------------------------------------------------

  or transfer contrary to this Section 11 the Company will have no liability to
pay any amount so attempted to be assigned or transferred. This Agreement inures
to the benefit of and is enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

This Agreement is binding upon and inures to the benefit of the Company and its
successors and assigns (including, without limitation, any company into or with
which the Company may merge or consolidate and any Successor); and to the extent
necessary, the Company may assign its obligations under this Agreement to the
Executive’s employer upon the occurrence of the Restructuring Transaction.

 

12. NUMBER AND GENDER: Wherever appropriate herein, words used in the singular
will include the plural, the plural will include the singular, and the masculine
gender will include the feminine gender.

 

13. CONFLICTS: This Agreement constitutes the entire understanding of the
parties with respect to its subject matter and supersedes any other agreement or
other understanding, whether oral or written, express or implied, between them
concerning, related to or otherwise in connection with, the subject matter
hereof; provided that the Change in Control Agreement shall apply in accordance
with its terms as described in herein.

 

14. AMENDMENT AND WAIVER: No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Executive and such officer as may be specifically
designated by the Board. No waiver by any party hereto at any time of any breach
by the other party hereto of, or of any lack of compliance with, any condition
or provision of this Agreement to be performed by any other party will be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

15. COUNTERPARTS: This Agreement may be executed in several counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

 

16. TERM: This Agreement shall become effective on the Agreement Date and shall
terminate on the earliest of: (a) December 31, 2015, but if the Spin Effective
Date occurs prior to January 1, 2016, then the second anniversary of the Spin
Effective Date; (b) the date a determination is made by the Board that a
Restructuring Transaction will not occur; and (c) the date on which Executive’s
employment with the Company and all Affiliates is terminated; provided that the
terms of this Agreement which must survive the termination of this Agreement in
order to be effectuated (including the provisions of Sections 1, 4, 5 and 6)
will in all events survive.

[Signatures on next page]

 

- 6 -



--------------------------------------------------------------------------------

THE BABCOCK & WILCOX COMPANY By:  

/s/ Stephen G. Hanks

Name:   Stephen G. Hanks Title:   Lead Independent Director

 

EXECUTIVE By:  

/s/ John A. Fees

Name:   John A. Fees

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

The following terms have the meanings set forth below.

“Accrued Benefits” shall mean:

 

  i. Any portion of Executive’s Salary earned through the date of the Covered
Termination and not yet paid;

 

  ii. Reimbursement for any and all amounts advanced in connection with
Executive’s employment for reasonable and necessary expenses incurred by
Executive through the date of the Covered Termination in accordance with the
Company’s policies and procedures on reimbursement of expenses;

 

  iii. Any earned vacation pay not theretofore used or paid in accordance with
the Company’s policy for payment of earned and unused vacation time;

 

  iv. If executive participates in the Company’s financial planning services
through AYCO on the date of the Covered Termination, such services through AYCO
will continue until the earlier of June 30 of the calendar year following the
calendar year in which a Covered Termination occurs or the date such program
terminates for all similarly situated employees; and

 

  v. All other payments and benefits to which Executive may be entitled under
the terms of any applicable compensation arrangement or benefit plan or program
of the Company that do not specify the time of distribution; provided that
Accrued Benefits shall not include any entitlement to severance under any
severance plan or policy of the Company.

“Affiliate” means an Affiliate of the Company within the meaning of Rule 12b-2
promulgated under Section 12 of the Exchange Act.

“Board” means the Board of Directors of the Company.

“Cause” means

 

  (i) the willful and continued failure of Executive to perform substantially
Executive’s duties with the Company or an Affiliate (occasioned by reason other
than physical or mental illness or disability of Executive) after a written
demand for substantial performance is delivered to Executive by the Board which
specifically identifies the manner in which the Board believes that Executive
has not substantially performed his duties, after which Executive shall have
thirty days to defend or remedy such failure to substantially perform his
duties;

 

  (ii) the willful engaging by Executive in illegal conduct or gross misconduct
which is materially and demonstrably injurious to the Company; or

 

- 8 -



--------------------------------------------------------------------------------

  (iii) the conviction of Executive with no further possibility of appeal for,
or plea of guilty or nolo contendere by Executive to, any felony.

The cessation of employment of Executive under subparagraph (i) and (ii) above
shall not be deemed to be for “Cause” unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters (3/4) of the entire membership of the Board
at a meeting of the Board called and held for such purpose (after reasonable
notice is provided to Executive and he is given an opportunity, together with
his counsel, to be heard before the Board), finding that, in the good faith
opinion of the Board , Executive is guilty of the conduct described in
subparagraph (i) or (ii) above, and specifying the particulars thereof in
detail.

A “Change in Control” shall have the same meaning as in the Change in Control
Agreement.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means The Babcock & Wilcox Company and any Successors, including,
following a Restructuring Transaction, BWXT or PGG, as applicable.

“Confidential Information” means any and all information, data and knowledge
that has been created, discovered, developed or otherwise become known to the
Company or any of its Affiliates or in which property rights have been assigned
or otherwise conveyed to the Company or any of its Affiliates, which
information, data or knowledge has commercial value in the business in which the
Company or any of its Affiliates or ventures is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Agreement. By way of illustration, but not
limitation, Confidential Information includes business trade secrets, secrets
concerning the Company’s or any of its Affiliate’s plans and strategies,
nonpublic information concerning material market opportunities, technical trade
secrets, processes, formulas, know-how, improvements, discoveries, developments,
designs, inventions, techniques, marketing plans, manuals, records of research,
reports, memoranda, computer software, strategies, forecasts, new products,
unpublished financial information, projections, licenses, prices, costs, and
employee, customer and supplier lists.

“Covered Termination” means, on or following the Spin Effective Date and prior
to the second anniversary of the Spin Effective Date of a Restructuring
Transaction occurring during the term of this Agreement, there occurs a
termination of Executive’s employment (such that Executive ceases to be employed
by the Company or an Affiliate) that is a “Separation from Service” (as defined
in Code Section 409A and the Treasury regulations and guidance issued
thereunder) (i) by the Company or an Affiliate for a reason other than Cause or
other than Executive’s Disability or (ii) by Executive for Good Reason.

“Disability” means circumstances which would qualify Executive for long term
disability benefits under the Company’s Long Term Disability Plan, whether or
not Executive is covered under such plan.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

- 9 -



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Good Reason” means any one or more of the following events which occurs
following the Spin Effective Date and prior to the second anniversary of the
Spin Effective Date of a Restructuring Transaction:

 

  (a) a material diminution in the duties or responsibilities of Executive from
those applicable immediately after the Spin Effective Date;

 

  (b) a material reduction in Executive’s annualized rate of base salary or
Target Bonus as of the Spin Effective Date, as the same may be increased from
time to time thereafter;

 

  (c) the failure by the Company to continue in effect any compensation plan in
which Executive participates immediately after the Spin Effective Date which is
material to Executive’s total compensation, unless a comparable arrangement
(embodied in an ongoing substitute or alternative plan) has been made with
respect to such plan, or the failure by the Company to continue Executive’s
participation therein (or in such substitute or alternative plan) on a basis not
materially less favorable than existed immediately after the Spin Effective
Date, unless the action by the Company applies to all similarly situated
employees;

 

  (d) the failure by the Company to continue to provide Executive with material
benefits in the aggregate that are substantially similar to those enjoyed by
Executive under any of the Company’s (or its Affiliates’) pension, savings, life
insurance, medical, health and accident, or disability plans in which Executive
participates immediately after the Spin Effective Date if such benefits are
material to Executive’s total compensation, the taking of any other action by
the Company which would directly or indirectly materially reduce any of such
benefits or deprive Executive of any fringe benefit enjoyed by Executive
immediately after the Spin Effective Date if such fringe benefit is material to
Executive’s total compensation, unless the action by the Company applies to all
similarly situated employees; or

 

  (e) a change in the location of Executive’s principal place of employment with
the Company by more than 50 miles from the location where Executive was
principally employed immediately following the Spin Effective Date, without the
Executive’s consent.

If any of the events described above occurs following the Spin Effective Date
and prior to the second anniversary of the Spin Effective Date (an “Event”),
Executive shall give the Company written notice (the “Executive Notice”) within
60 days following Executive’s knowledge of an Event that Executive intends to
terminate employment as a result. The Company shall have 30 days following
receipt of the Executive Notice in which to cure the Event. If the Company does
not take such action within that time, the Event shall constitute Good Reason.
If Executive does not provide the Executive Notice within 60 days as required
above, then the Event shall not constitute Good Reason, and thereafter, for
purposes of determining whether Executive has Good

 

- 10 -



--------------------------------------------------------------------------------

Reason, Executive’s terms and conditions of employment after the occurrence of
the Event shall be substituted for those terms and conditions of Executive’s
employment in effect immediately prior to the date of this Agreement.

“Restoration Plan” means The Babcock & Wilcox Company Defined Contribution
Restoration Plan, or any similar plan offered by a Successor, as in effect on
the Covered Termination.

“Salary” means Executive’s annualized rate of base salary as in effect
immediately before the Covered Termination or, if higher, in effect immediately
before the first Event constituting Good Reason.

“SERP” means The Babcock & Wilcox Company Supplemental Executive Retirement
Plan, or any supplemental executive retirement plan offered by a Successor, as
in effect on the date of the Covered Termination.

“Spin Effective Date” means, with respect to a Restructuring Transaction, the
effective date of date of the consummation of the spinoff or split off (i.e.,
the date shares of the Subsidiary subject to the spinoff or split off are first
distributed to the Company’s stockholders) or sale (i.e., the closing date for
the sale) that results in the completion of the Restructuring Transaction.

“Subsidiary” means every corporation, limited liability company, partnership or
other entity of which 50% or more of the total combined voting power of all
classes of voting securities or other equity interests is owned, directly or
indirectly, by The Babcock and Wilcox Company or, upon and following a
Restructuring Transaction, by the Successor.

“Successor” means an entity that has acquired the Company or an Operating Sub in
a Change in Control, or an Operating Sub that is sold off or spun off to the
stockholders of the Company in a Restructuring Transaction.

“Target Bonus” means the Executive’s target annual cash bonus in respect of the
calendar year in which the Covered Termination occurs or, if higher, such target
annual cash bonus as in effect immediately before the first Event constituting
Good Reason.

 

- 11 -